UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05888 SMALLCAP World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: March 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders SMALLCAP World Fund [photo of a globe sculpture] Semi-annual report for the six months ended March 31, 2010 SMALLCAP World Fund® seeks long-term growth of capital through investments in smaller companies in the United States and around the world. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2010: 1 year 5 years 10 years Class A shares Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 1.25% for Class A shares as of September 30, 2009. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 to 31 for details. Results for other share classes can be found on page 36. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations and political instability. Investing in small-capitalization stocks can involve greater risk than is customarily associated with investing in stocks of larger, more established companies. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a globe sculpture] The first six months of SMALLCAP World Fund’s fiscal year reflected the maturation of the global stock market recovery. For the six months ended March 31, 2010, the fund saw a total return of 12.0%, which included a dividend of 19.6 cents paid on December 28, 2009. Those who took dividends in cash saw a total return of 11.3% for the six-month period. By comparison, the unmanaged MSCI All Country World Small Cap Index, the fund’s primary benchmark, gained 11.6% for the period, while the unmanaged S&P Global <$3 Billion Index gained 11.1%, and the Lipper Global Small-Cap Funds Average, the fund’s peer group, rose 10.4%. None of the benchmarks include sales charges or taxes. [Begin Sidebar] Results at a glance For periods ended March 31, 2010, with all distributions reinvested Average annual total returns Lifetime Total returns (since 6 months 1 year 5 years 10 years 4/30/90) SMALLCAP World Fund (Class A shares) % MSCI All Country World Small Cap Index1,2 n/a S&P Global <$3 Billion Index1,3 Lipper Global Small-Cap Funds Average4 1 All market indexes cited in this report are unmanaged and their results include reinvested distributions, but do not reflect the effect of sales charges, commissions, expenses or taxes. 2 The MSCI All Country World Small Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance of smaller capitalization companies in both developed and emerging markets. 3 S&P Global <$3 Billion Index has been used since May 2006. Cumulative returns for periods beginning before May 2006 also include results from the comparative indexes used in those periods as follows: S&P Global <$2 Billion (May 2004 to April 2006), S&P Developed <$1.5 Billion (January 2000 to April 2004), and S&P Developed <$1.2 Billion (1990 to 1999). The S&P Global indexes include both developed and developing countries. The S&P Developed indexes (used prior to May 2004) only include stocks in developed countries. S&P Global <$3 Billion Index is being replaced by the more representative MSCI All Country World Small Cap Index. 4 Lipper averages do not reflect the effect of sales charges or taxes. [End Sidebar] A global recovery The stock market recovery that led to the positive annual return we wrote about six months ago has moderated over the past six months. This is largely the result of a return to relative stability in global equity markets after the 2008–2009 collapse and subsequent recovery. The economic backdrop has improved over the first six months of the fund’s fiscal year. The United States and many other nations around the world saw economic growth resume in the second half of 2009. Unemployment remains high in many places, however, and the durability of the economic recovery has yet to weather a significant challenge. As it has in previous recessions, the global equity markets recovered well before global economies. The initial market recovery, roughly from March through September 2009, saw a surge in stock prices that can be attributed primarily to oversold stocks returning to normal valuations. Since then, investors have assumed a more typical, critical stance in selecting stocks, which makes our intensive global research efforts all the more important. Asian economies and markets have recovered quickly, given China’s aggressive stimulus efforts. While encouraging, the strength of this recovery will be tested once stimulus efforts wane. In addition, continued unemploy­ment and slow economic growth in the U.S. and Europe could erode investor confidence. Portfolio review Despite the run-up in share prices over the last year, the portfolio counselors of SMALLCAP World Fund continue to take a long-term approach to investing. We invest in companies, not sectors, and our approach to each potential investment involves intensive research into the company, its business and its practices. [Begin Sidebar] Where are SMALLCAP’s holdings located? [begin pie chart] As of March 31, 2010 Percent of net assets United States % Asia & Pacific Basin Europe Other (including Canada & Latin America) Short-term securities & other assets less liabilities [end pie chart] [begin pie chart] As of September 30, 2009 Percent of net assets United States % Asia & Pacific Basin Europe Other (including Canada & Latin America) Short-term securities & other assets less liabilities [end pie chart] [End Sidebar] The fund’s investments in the industrials sector remains its largest, at 16.2% of the portfolio, though these stocks lagged other sectors slightly during the period. Consumer discretionary investments represented 14.8% of the fund and showed stronger returns. The fund’s health care holdings also helped returns, and were 11.2% of the fund at the end of the period. Energy and natural resources stocks also aided the fund, while the financials sector showed slower growth. The fund’s largest holding, printed circuit-board maker Kingboard Chemical Holdings, rose 19.8% during the first six months of the fiscal year. East West Bancorp, the fourth-largest holding in the fund, had one of the best returns, climbing 109.9% for the period. All of the fund’s top 10 holdings had positive gains for the period. Roughly 53% of the fund is invested in non-U.S. equities, slightly higher than when the period began. The fund increased its investments in Asia, which now represents 27.0% of the total portfolio, up from 24.7% at the start of the period, and these stocks generally produced better returns for the fund than equities from other regions. Looking ahead The global economy is indeed in recovery, but also at a crossroads. There are reasons to be optimistic: monetary policy remains accommodative, inflation has yet to become an issue, and consumers have tentatively begun spending again. Likewise, corporate balance sheets continue to improve and access to capital is far less onerous. Yet global economies will eventually run out of government stimulus and must stand on their own, and inflation could become an issue at some point. The recent six-month period was a positive one for the fund, and the long-term outlook remains strong. Yet uncertainty remains with regard to the next six to 24 months, and the strength of the current recovery may be tested at some point. We continue to use a disciplined, long-term strategy for the fund, and we encourage you to keep a long-term view of your investments as well. We appreciate your continued trust and support, and look forward to reporting to you again at the close of our fiscal year. Cordially, /s/ Gordon Crawford Gordon Crawford Vice Chairman of the Board /s/ Gregory W. Wendt Gregory W. Wendt President May 12, 2010 For current information about the fund, visit americanfunds.com. Summary investment portfolio, March 31, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Industrials 16.20 % Consumer discretionary Information technology Financials Health care Other industries Convertible securities Bonds & notes Warrants Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 40.2 % Euro zone* United Kingdom India China Australia Canada Hong Kong Brazil Japan Thailand Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal, Slovenia and Spain. Percent Value of net Common stocks- 92.50% Shares ) assets Industrials- 16.20% Container Corp. of India Ltd. $ % MSC Industrial Direct Co., Inc., Class A Jain Irrigation Systems Ltd.(1) Intertek Group PLC Downer EDI Ltd. MTU Aero Engines Holding AG WABCO Holdings Inc. (2) Other securities Consumer discretionary- 14.82% Modern Times Group MTG AB, Class B lululemon athletica inc. (2) Jumbo SA(1) Virgin Media Inc. (2) Billabong International Ltd. CTC Media, Inc. Pantaloon Retail (India) Ltd. Central European Media Enterprises Ltd., Class A (2) Live Nation Entertainment, Inc. (2) Other securities Information technology- 12.87% Kingboard Chemical Holdings Ltd. Rovi Corp. (2) Monster Worldwide, Inc. (2) Hittite Microwave Corp. (1)(2) National Instruments Corp. AVEVA Group PLC(1) Digital River, Inc. (1)(2) AOL Inc. (2) Other securities Financials- 11.62% East West Bancorp, Inc.(1) (3) East West Bancorp, Inc.(1) Industrial and Commercial Bank of China (Asia) Ltd. Dah Sing Financial Holdings Ltd. (1)(2) Zions Bancorporation YES BANK Ltd. (2) City National Corp. Kotak Mahindra Bank Ltd. Daegu Bank, Ltd. Other securities Health care- 11.24% Cochlear Ltd. Inverness Medical Innovations, Inc. (2) Thoratec Corp. (1)(2) Integra LifeSciences Holdings Corp. (1)(2) American Medical Systems Holdings, Inc. (1)(2) Endo Pharmaceuticals Holdings Inc. (2) Talecris Biotherapeutics Holdings Corp. (2) Myriad Genetics, Inc. (2) Volcano Corp. (1)(2) Hikma Pharmaceuticals PLC Other securities Materials- 7.64% Yingde Gases Group Co. Ltd. (2) James Hardie Industries SE (2) Aquarius Platinum Ltd. Aquarius Platinum Ltd. (GBP denominated) Talvivaara Mining Co. PLC (2) Rhodia SA (2) African Minerals Ltd.(2) African Minerals Ltd. (2) (3) Symrise AG Other securities Energy- 5.87% Heritage Oil Ltd. (2) Pacific Rubiales Energy Corp. (2) Niko Resources Ltd. Concho Resources Inc. (2) FMC Technologies, Inc. (2) Banpu PCL Other securities Consumer staples- 3.85% Other securities Utilities- 1.99% Xinao Gas Holdings Ltd.(1) Other securities Telecommunication services- 1.46% tw telecom inc. (2) Partner Communications Co. Ltd. Partner Communications Co. Ltd. (ADR) Other securities Miscellaneous-4.94% Other common stocks in initial period of acquisition Total common stocks (cost: $14,130,073,000) Percent Value of net Warrants- 0.03% ) assets Other - 0.03% Other securities Total warrants (cost: $882,000) Percent Value of net Convertible securities- 0.34% ) assets Other - 0.30% Other securities Miscellaneous-0.04% Other convertible securities in initial period of acquisition Total convertible securities (cost: $61,726,000) Percent Value of net Bonds & notes- 0.11% ) assets Financials - 0.11% Other securities Total bonds & notes (cost: $17,058,000) Percent Principal Value of net Short-term securities- 6.76% amount (000) ) assets Fannie Mae 0.10%-0.25% due 4/21-8/16/2010 $ International Bank for Reconstruction and Development 0.12%-0.20% due 4/1-6/11/2010 Freddie Mac 0.20%-0.24% due 4/26-9/1/2010 U.S. Treasury Bills 0.205%-0.338% due 6/17-8/26/2010 Other securities Total short-term securities (cost: $1,315,757,000) Total investment securities (cost: $15,525,496,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended March 31, 2010, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income Value of affiliates at 3/31/10 Xinao Gas Holdings Ltd. - $ - $ East West Bancorp, Inc.(3) - - 56 East West Bancorp, Inc. - - 36 East West Bancorp, Inc. 13.00% convertible preferred - Thoratec Corp. (2) - - Jain Irrigation Systems Ltd. - - Jumbo SA - Dah Sing Financial Holdings Ltd. (2) - - Hittite Microwave Corp. (2) - - - Integra LifeSciences Holdings Corp. (2) - - American Medical Systems Holdings, Inc. (2) - AVEVA Group PLC - Digital River, Inc. (2) - Volcano Corp. (2) - - Drogasil SA, ordinary nominative Nakanishi Inc. - - Lions Gate Entertainment Corp. (2) - - - Ipca Laboratories Ltd. - Resources Connection, Inc. (2) - - Fourlis - - Gulf Keystone Petroleum Ltd.(2)(4) - - - OpenTable, Inc. (2) - - - Trinity Ltd.(3) - - - Blue Nile, Inc. (2) - - - Ekornes ASA - - Jaguar Mining Inc. (2)(5) - - American Axle & Manufacturing Holdings, Inc. (2) - - ZOLL Medical Corp. (2) - - CKX, Inc. (2) - - - Gem Diamonds Ltd. (2) - Gem Diamonds Ltd. - Goodpack Ltd. - - Goodpack Ltd., warrants, expire 2012 (2) - - - Goodpack Ltd., rights, expire 2009 - Hana Microelectronics PCL - - SonoSite, Inc. (2) - - Ennis, Inc. - - LoopNet, Inc. (2) - - First Southern Bancorp, Inc.(2)(3) (6) - - - First Southern Bancorp, Inc., Series C, convertible preferred(2)(3) (6) - - - ASOS PLC (2) - - Northgate PLC (2) - - - Cirrus Logic, Inc. (2) - - - Petroleum Development Corp. (2) - - - BrisConnections Unit Trusts (2) - - - Avid Technology, Inc. (2) - - Frigoglass SAIC (2) - - - Exponent, Inc. (2) - - - Internet Capital Group, Inc. (2) - - - Infotech Enterprises Ltd. - - - Dolphin Capital Investors Ltd. (2) - - Gruppo MutuiOnline SpA - - - Techwell, Inc. (2) - - Petroceltic International PLC (2) - Domino's Pizza Enterprises Ltd. - Regal Petroleum PLC (2) - - - eHealth, Inc. (2) - Home Federal Bancorp, Inc. - - Houston Wire & Cable Co. - - Green Packet Bhd. (2) - - - Fluidigm Corp., Series E, convertible preferred(2)(3) (6) - - Fluidigm Corp., warrant, expires 2019(2)(3) (6) 1 - - 1 - - Fluidigm Corp. 14.06% convertible notes 2009 $ - $ - 16 - Standard Parking Corp. (2)(5) - - BG Medicine, Inc., Series D, convertible preferred(2)(3) (6) - - - BG Medicine, Inc. 12.00% convertible notes 2011(3) (6) - $ - $ - BG Medicine, Inc., warrants, expire 2020(2)(3) (6) - Territorial Bancorp Inc. - 39 Rusoro Mining Ltd. (2)(4) - - - Rusoro Mining Ltd. (2) - - Vital Images, Inc. (2) - - - Cpl Resources PLC - - Bloomsbury Publishing PLC - - 69 Newron Pharmaceuticals SpA (2) - - - Newron Pharmaceuticals SpA (2)(4) - - - Rockhopper Exploration PLC (2) - - Obtala Resources PLC (2)(4) - - - Obtala Resources PLC (2) - - - TranS1 Inc. (2) - - - Ten Alps PLC (2) - - - Imagelinx PLC (2) - - - Zoloto Resources Ltd. (2)(3) - - - 41 CEC Unet PLC (2)(3) - KAB Distribution Inc. (2)(3) - African Minerals Ltd. (2)(7) - - African Minerals Ltd. (2) (3) (7) - Astaldi SpA(7) - - - austriamicrosystems AG, non-registered shares (7) - Beacon Roofing Supply, Inc. (2)(7) - - - Bowne & Co., Inc. (5) (7) - - Domino's Pizza UK & IRL PLC(7) - Fisher & Paykel Healthcare Corp. Ltd.(7) - - Glacier Bancorp, Inc. (7) - - - Grontmij NV, depository receipts(7) - - - Kenmare Resources PLC (2)(7) - - - Kenmare Resources PLC (2)(4)(7) - Kingboard Chemical Holdings Ltd.(7) - - - LECG Corp. (7) - Live Nation Entertainment, Inc. (2)(7) - - - Lonrho PLC (2)(7) - - Manila Water Co., Inc.(7) - - MARR SpA(7) - - - Mineral Deposits Ltd. (2)(7) - Mineral Deposits Ltd. (CAD denominated) (2)(7) - Ono Sokki Co., Ltd. (7) - - 42 - Pantaloon Retail (India) Ltd.(7) - - - Pantaloon Retail (India) Ltd., Class B(7) - - 8 - Redwood Trust, Inc.(7) - - SkillSoft PLC (ADR) (7) - SVB Financial Group (2)(7) - - - Veeco Instruments Inc. (7) - Vision-Sciences, Inc. (2)(7) - - - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Represents an affiliated company as defined under the Investment Company Act of 1940. (2) Security did not produce income during the last 12 months. (3) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Other securities," was $289,466,000, which represented 1.49% of the net assets of the fund. (4) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $343,125,000, which represented 1.76% of the net assets of the fund. (5) This security was an unaffiliated issuer in its initial period of acquisition at 9/30/2009; it was not publicly disclosed. (6) Purchased in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date(s) (000) assets First Southern Bancorp, Inc. 12/17/2009 $ $ .15 % First Southern Bancorp, Inc., Series C, convertible preferred 12/17/2009 Fluidigm Corp., Series E, convertible preferred 12/21/2006-11/16/2009 Fluidigm Corp., warrant, expires 2019 8/17/2009 - - BG Medicine, Inc., Series D, convertible preferred 7/9/2008 BG Medicine, Inc. 12.00% convertible notes 2011 3/30/2010 BG Medicine, Inc., warrants, expire 2020 3/30/2010 - - Other restricted securities Total restricted securities $ $ .38 % (7) Unaffiliated issuer at 3/31/2010. Key to abbreviations ADR American Depositary Receipts CAD Canadian dollars GBP British pounds See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at March 31, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $13,080,387) $ Affiliated issuers (cost: $2,445,109) $ Cash denominated in currencies other than U.S. dollars (cost: $1,888) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Directors' deferred compensation Non-U.S. taxes Other Net assets at March 31, 2010 $ Net assets consist of: Capital paid in on shares of capital stock $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at March 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 1,000,000 shares, $.01 par value (581,709 total shares outstanding) Net assets Shares outstanding Net asset value per share* Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 *Maximum offering price and redemption price per share were equal to the net asset value per share for all share classes, except for Classes A and 529-A, for which the maximum offering prices per share were $35.75 and $35.56, respectively. See Notes to Financial Statements Statement of operations unaudited for the six months ended March 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $5,793; also includes $11,566 from affiliates) $ Interest (includes $16 from affiliate) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal 64 Custodian State and local taxes Other Net investment loss ) Net realized gain and unrealized appreciation on investments and currency: Net realized gain (loss) on: Investments (net of non-U.S. taxes of $438; also includes $35,250 net loss from affiliates) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments (net of non-U.S. taxes of $4,515) Currency translations ) Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended March 31, 2010* Year ended September 30, 2009 Operations: Net investment (loss) income $ ) $ Net realized gain (loss) on investments and currency transactions ) Net unrealized appreciation on investments and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) - Net capital share transactions ) ) Total increase (decrease) in net assets ) Net assets: Beginning of period End of period (distributions in excess of net investment income: $(176,629) and $(57,446), respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization SMALLCAP World Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital through investments in smaller companies in the U.S. and around the world. On November 24, 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporation to a Delaware statutory trust. The reorganization may be completed in 2010 or early 2011; however, the fund reserves the right to delay the implementation. Shareholders also approved amendments to the fund’s Investment Advisory and Service Agreement and amendments to and elimination of certain fundamental investment policies of the fund. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. Loan transactions – The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securitiestrading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of March 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Industrials $ Consumer discretionary - Information technology - 32 Financials Health care - 3 Materials 41 Energy - Consumer staples - - Utilities - - Telecommunication services - - Miscellaneous - - Warrants - Convertible securities Bonds & notes - - Short-term securities - - Total $ The following table reconciles the valuation of the fund's Level 3 investment securities and related transactions for the six months ended March 31, 2010 (dollars in thousands): Beginning value at 10/1/2009 Net purchases and sales Net unrealized appreciation* Net transfers out of Level 3† Ending value at 3/31/2010 Investment securities $ ) $ Net unrealized appreciation during the period on Level 3 investment securities held at March 31, 2010 (dollars in thousands)*: $ *Net unrealized appreciation is included in the related amounts on investments in the statement of operations. †Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. The fund's portfolio holdings may fluctuate in response to events specific to the companies or markets in which the fund invests, as well as economic, political or social events in the U.S. or abroad. Investing in smaller companies may pose additional risks as it is often more difficult to value or dispose of small company stocks, more difficult to obtain information about smaller companies, and the prices of their stocks may be more volatile than stocks of larger, more established companies. Although all securities in the fund's portfolio may be adversely affected by currency fluctuations or global economic, political or social instability, securities issued by entities based outside the U.S. may be affected to a greater extent. The prices of the common stocks and other securities held by the fund may decline in response to certain events taking place around the world, including those directly involving the issuers whose securities are owned by the fund; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; governmental or governmental agency responses to economic conditions; and currency, interest rate and commodity price fluctuations. The growth-oriented common stocks and other equity-type securities, such as preferred stocks, convertible preferred stocks and convertible bonds, generally purchased by the fund may involve large price swings and potential for loss, particularly in the case of smaller capitalization stocks. Investments in securities issued by entities based outside the U.S. may be subject to the risks described above to a greater extent. These investments may also be affected by currency controls; different accounting, auditing, financial reporting, disclosure, and regulatory and legal standards and practices; expropriation; changes in tax policy; greater market volatility; different securities market structures; higher transaction costs; and various administrative difficulties, such as delays in clearing and settling portfolio transactions or in receiving payment of dividends. These risks may be heightened in connection with investments in developing countries. Investments in securities issued by entities domiciled in the U.S. may also be subject to many of these risks. Developing countries may have less developed legal and accounting systems. The governments of these countries may be more unstable and more likely to impose capital controls, nationalize a company or industry, place restrictions on foreign ownership and on withdrawing sale proceeds of securities from the country, and/or impose punitive taxes that could adversely affect security prices. In addition, the economies of these countries may be dependent on relatively few industries that are more susceptible to local and global changes. Securities markets in these countries are also relatively small and have substantially lower trading volumes. As a result, securities issued in these countries may be more volatile and less liquid than securities issued in countries with more developed economies or markets. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended March 31, 2010, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2005, by state tax authorities for tax years before 2004 and by tax authorities outside the U.S. for tax years before 2002. Non-U.S. taxation – Dividend and interest income is recorded net of non-U.S. taxes paid. Gains realized by the fund on the sale of securities in certain countries are subject to non-U.S. taxes. The fund records a liability based on unrealized gains to provide for potential non-U.S. taxes payable upon the sale of these securities. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as currency gains and losses; short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; unrealized appreciation of certain investments in securities outside the U.S.; and income on certain investments.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of September 30, 2009, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ Post-October currency loss deferrals (realized during the period November 1, 2008, through September 30, 2009)* ) Capital loss carryforward expiring 2017† ) Post-October capital loss deferrals (realized during the period November 1, 2008, through September 30, 2009)* ) *These deferrals are considered incurred in the subsequent year. †The capital loss carryforward will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration date. The fund will not make distributions from capital gains while a capital loss carryforward remains. As of March 31, 2010, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities No distributions were paid to shareholders during the year ended September 30, 2009. Ordinary income distributions paid to shareholders during the six months ended March 31, 2010, were as follows (dollars in thousands): Share class Class A Class B - Class C Class F-1 Class F-2 Class 529-A Class 529-B - Class 529-C - Class 529-E Class 529-F-1 Class R-1 34 Class R-2 - Class R-3 Class R-4 Class R-5 Class R-6 Total $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services - The Investment Advisory and Service Agreement with CRMC provides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.800% on the first billion of daily net assets and decreasing to 0.595% on such assets in excess of $27 billion. For the six months ended March 31, 2010, the investment advisory services fee was $57,936,000, which was equivalent to an annualized rate of 0.642% of average daily net assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has adopted plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of directors approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted on the following page. In some cases, the board of directors has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, the board of directors has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.30% is not exceeded. As of March 31, 2010, there were no unreimbursed expenses subject to reimbursement for Classes A or 529-A. Share class Currently approved limits Plan limits Class A 0.30% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described below. Administrative services – The fund has an administrative services agreement with CRMC to provide transfer agent and other related shareholder services for all share classes other than Classes A and B. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for ClassR-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described on the previous page for the six months ended March 31, 2010, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A Not applicable Not applicable Not applicable Class B Not applicable Not applicable Not applicable Class C Included in administrative services Not applicable Class F-1 57 Not applicable Class F-2 Not applicable 8 Not applicable Class 529-A 66 $ 223 Class 529-B 37 13 26 Class 529-C 37 82 Class 529-E 66 18 4 13 Class 529-F-1 - 26 6 19 Class R-1 19 15 Not applicable Class R-2 Not applicable Class R-3 Not applicable Class R-4 14 Not applicable Class R-5 Not applicable 5 Not applicable Class R-6 Not applicable 80 -* Not applicable Total * Amount less than one thousand. Directors’ deferred compensation – Since the adoption of the deferred compensation plan in 1993, directors who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Directors’ compensation of $418,000, shown on the accompanying financial statements, includes $277,000 in current fees (either paid in cash or deferred) and a net increase of $141,000 in the value of the deferred amounts. Affiliated officers and directors – Officers and certain directors of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or directors received any compensation directly from the fund. 7. Capital share transactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends and distributions Repurchases(*) Net (decrease) increase Share class Amount Shares Amount Shares Amount Shares Amount Shares Six months ended March 31, 2010 Class A $ $ $ ) ) $ ) ) Class B - - ) Class C 11 ) ) Class F-1 ) ) Class F-2 49 ) ) Class 529-A 96 ) ) Class 529-B 38 - - ) Class 529-C - - ) ) Class 529-E 92 4 ) ) 48 Class 529-F-1 10 ) ) 94 Class R-1 33 1 ) ) 23 Class R-2 - - ) ) Class R-3 83 ) ) Class R-4 ) ) Class R-5 86 ) ) Class R-6 ) Total net increase (decrease) $ $ $ ) ) $ ) ) Year ended September 30, 2009 Class A $ - - $ ) ) $ ) ) Class B - - ) Class C - - ) Class F-1 - - ) Class F-2 - - ) ) Class 529-A - - ) ) Class 529-B - - ) Class 529-C - - ) ) Class 529-E - - ) ) 42 Class 529-F-1 - - ) ) Class R-1 - - ) ) Class R-2 - - ) ) Class R-3 - - ) ) Class R-4 - - ) ) Class R-5 - - ) Class R-6(†) - - ) ) Total net increase (decrease) $ $
